—Order unanimously affirmed without costs. Memorandum: Petitioner sustained her burden of establishing respondent’s paternity by clear and convincing evidence (see, Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137, 141-142). The testimony of petitioner that she had sexual relations exclusively with respondent at the time of conception, along with the blood test result indicating a 99.99% probability of paternity, are sufficient to meet that burden (see, Matter of Julie W. v Adam S., 222 AD2d 1013). The weight to be accorded expert testimony is a matter for the trier of fact (see, Matter of Sylvestri, 44 NY2d 260, 266; Baumfeld v State of New York, 107 AD2d 927), and Family Court was justified in finding the testimony of respondent’s expert unconvincing. Further, "[t]he greatest deference should be given to the decision of the hearing Judge who is in the best position to assess the credibility of the witnesses and the evidence proffered” (Matter of McCarthy v Baiman, 125 AD2d 572). (Appeal from Order of Monroe County Family Court, Houston, J.H.O. — Paternity.) Present— Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.